Citation Nr: 1627648	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-36 734	)	DATE
	)
	)


THE ISSUE

Whether a December 2014 decision of the Board of Veterans' Appeals (Board) that granted entitlement to a 20 percent rating from May 23, 2013, and denied a rating in excess of 10 percent prior to such date, for recurrent subluxation of the left knee, and denied a rating in excess of 10 percent for a semilunar cartilage injury and degenerative joint disease of the left knee, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The moving party served on active duty from September 1943 to April 1946.  He is a recipient of the Purple Heart Medal and was awarded the Combat Infantry Badge.

This matter is before the Board on a January 2015 motion alleging CUE in a December 2014 Board decision.
This matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Neither the moving party's January 2015 motion nor his other statements clearly and specifically set forth an alleged clear and undebatable error of fact or law in the Board's December 2014 decision that would have resulted in a manifestly different outcome.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

The moving party's January 2015 motion for revision contends that the Board committed clear and unmistakable error when it failed to assign a 100 percent evaluation effective April 10, 1946 for his left knee.  The Board in its December 2014 decision, in pertinent part, granted entitlement to a 20 percent evaluation from May 23, 2013, and denied a rating in excess of 10 percent prior to such date, for recurrent subluxation of the left knee.  The decision also denied a rating in excess of 10 percent for a semilunar cartilage injury and degenerative joint disease of the left knee.

In a March 2009 rating decision, the movant was granted service connection for left knee recurrent subluxation with a 10 percent rating, effective April 12, 2007. 
Thereafter, in an October 2014 rating decision, the movant rating was increased to 20 percent, effective May 13, 2014, the date of the movant's VA examination.  In December 2014, the Board then made the 20 percent evaluation effective from May 23, 2013.  The rating was assigned under 38 C F R § 4.71a, Diagnostic Code 5257, under which a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code, requires severe recurrent subluxation or lateral instability.

In a March 1947 rating decision, the moving party was granted a 10 percent rating for genu recurvatum, fracture of the medial meniscus of the left knee under Diagnostic Code 5263, effective April 10, 1946.  In a May 2005 rating decision, the moving party's disability was recharacterized as a residual injury to the left knee semilunar cartilage with degenerative joint disease, and rated under Diagnostic Code 5010, for arthritis due to trauma, which is to be rated as degenerative arthritis under Diagnostic Code 5003.

Based on the foregoing, the Board found that the moving party's July 2007 VA examination demonstrated slight recurrent subluxation, the criteria for a 10 percent disability rating under Diagnostic Code 5257.  Subluxation was not found by the July 2012 VA examiner at all and moderate subluxation was found by the VA examiner in May 2014, which warranted a 20 percent disability rating.

The RO had granted a 20 percent rating for left knee subluxation effective May 13, 2014.  The Board found that an effective date of May 23, 2013, the date on which VA received the moving party's claim that his left leg was worse, was warranted, because the May 2014 medical evidence merely confirmed the moving party's statement indicating the disability had worsened.   The Board found that a 20 percent disability rating before May 23, 2013 was not warranted, however, as the evidence demonstrated only slight subluxation prior to that date.  Because severe recurrent subluxation or lateral instability had not been demonstrated, a higher, 30 percent, rating was not warranted at any point during the appeal period, which began on the April 12, 2007 date the claim.

With respect to the left knee degenerative joint disease, the Board in December 2014 noted that the moving party was assigned a disability rating for genu recurvatum in 1946.  Later, that same disability was considered under Diagnostic Codes 5003 and 5010 for arthritis.  Diagnostic Code 5003 provides that a 10 percent rating is warranted for each such major joint group or minor joint group affected by limitation of motion.  In the absence of a compensable limitation of motion, a 10 percent rating is warranted when arthritis affects two or more major joints or two or more minor joint groups.  The next higher rating 20 percent, is warranted when arthritis affects two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.   The moving party was awarded a 10 percent disability rating for his limitation of motion, specifically decreased flexion, in a February 2014 rating decision.

In February 2014, the moving party was granted a 10 percent disability rating for limitation of flexion with pain effective April 12, 2007, and the moving party was awarded a 20 percent disability rating for limitation of extension effective May 13, 2014 in an October 2014 rating decision.

The Board found that, under normal circumstances, the moving party would not be able to have compensable ratings for arthritis and limitation of flexion and extension at the same time.  However, as the moving party had the 10 percent disability rating since 1946, this disability rating was considered protected by law.  See 38 C.F.R. § 3.951.  While the assigned Diagnostic Code had changed, the moving party's disability remained the same, thus the moving party had the rating in question for far longer than 20 years.  It was found that a higher schedular disability rating for arthritis was unwarranted based on the moving party's multiple disability ratings for limitation of motion.  A higher rating for genu recurvatum was also not warranted, as a 10 percent rating was the only rating available for that disability.

Neither in his January 2015 motion nor his other statements does the moving party provide a legal basis for an earlier effective date for any of the disabilities that were before the Board in December 2014, to include an effective date of April 10, 1946.  The moving party filed a claim for service connection relating to the left knee in April 12, 2007, and service connection for recurrent subluxation was granted with a rating of 10 percent effective that date.  The Board found that a rating of 20 percent was warranted for this disability from May 23, 2013, the date the moving party filed a statement indicating that his left leg disabilities had worsened in severity.  The Board determined that from April 12, 2007 to May 23, 2013, the subluxation was no more than slight, and therefore a 20 percent rating was not warranted during this time period.  The moving party cited "38 C.F.R. § 3.400(2)(i),(ii) with regards to my claim for an effective date of April 10, 1946."  The language quoted by the moving party reflects that he intended to cite to 38 C.F.R. § 3.400(b)(2)(i),(ii).  The Board notes that the cited language refers to claims for disability compensation.  There was no such claim before the Board in December 2014.

To the extent that the moving party intended to cite to 38 C.F.R. § 3.400(o)(2)(i),(ii), applicable to claims for increase, the Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase, as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. If the increase occurred after the date of the claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12-98 (1998).  The Federal Circuit has confirmed that "the plain language of [section] 5110(b)(2) (now (b)(3))  . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  The moving party has not offered any argument as to why the Board's decision assigning an effective date for the increased rating for his left knee recurrent subluxation was erroneous under the laws and regulations in effect at this time.

Moreover, the moving party has not identified any error of fact or law in the December 2014 Board decision that would result in a manifestly different outcome.  There was no legal basis for the Board in December 2014 to grant a 100 percent rating effective April 10, 1946 or any earlier effective date for any rating that was before it.  To the extent that the moving party seeks such an effective date based on CUE in the RO's March 1947 decision granting service connection for left knee granting a 10 percent rating for genu recurvatum, fracture of the medial meniscus of the left knee under Diagnostic Code 5263, effective April 10, 1946, that issue was not before the Board in December 2014, as the RO had not adjudicated such a CUE motion.  Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by  the RO before the Board has jurisdiction to decide the matter).  The moving party has not argued that the March 1947 decision did not become final or that there was otherwise a pending claim before the Board in December 2014 that would have warranted an earlier effective date under the law and regulations applicable at that time.  Thus, any such earlier effective date argument was precluded as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (a claimant is not entitled to subsequently make an earlier effective date claim after a prior final denial was not properly appealed).

In addition, the moving party did not provide a specific argument as to why a rating higher than 10 percent would be warranted for his left knee semilunar cartilage injury and degenerative joint disease under the law and regulations in effect at the time of the December 2014 Board decision.

In sum, in the absence of any argument by the moving party as to why the Board's December 2014 decision incorrectly applied the law to the facts in granting entitlement to a 20 percent rating from May 23, 2013, and denying a rating in excess of 10 percent prior to such date, for recurrent subluxation of the left knee, and denying a rating in excess of 10 percent for a semilunar cartilage injury and
degenerative joint disease of the left knee, or why a different result would be warranted under the laws and regulations then in effect, the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2015).  The motion must therefore be is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




